Citation Nr: 0517699	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  05-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that in December 2003, the veteran submitted 
a formal claim for compensation and the veteran's 
representative submitted a Memorandum requesting service 
connection for the veteran's back condition and PTSD.  The 
Board construes these documents as a notice of disagreement 
with the April 2003 RO decision.  Following the RO's lead, 
the Board will consider the veteran's claim as an ongoing 
claim.  Therefore, the issues are as stated on the title page 
of this decision.

Pursuant to a June 2005 motion the Board has granted the 
veteran's motion to advance this case on its docket.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's current low back disability, first shown 
several years after service, is not of service origin or 
related to any incident in service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has adopted 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004). 

The record reflects, with regard to the back claim, that VA 
has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. § 5103(a).  The veteran was provided with a copy 
of the rating decision noted above; a December 2004 statement 
of the case; and VCAA letters were sent in September 2002 and 
March 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The September 2002 
and March 2004 letters informed the veteran of what evidence 
VA would obtain.  Id., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The March 2004 letter told him to let VA know if there was 
any other evidence or information that he thought would 
support his claim, he should let VA know.  He was also 
advised to send medical evidence.  These notices served to 
inform him of the need to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

The Board notes that the September 2002 and March 2004 
letters were mailed to the veteran subsequent to the appealed 
rating decision.  A claimant is generally entitled to VCAA 
notice prior to the initial adverse decision on a claim.  
Plegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
United States Court of Appeals for Veteran's Claims (Court) 
has clarified that delayed VCAA notice is not generally 
prejudicial to a claimant.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  May 27, 2005) (per curiam en banc 
order).  In this case the veteran and his representative have 
pointed to no prejudice resulting from the delayed notice, 
and the Board is unable to find such prejudice.

With regard to the back claim, all known treatment records 
have been obtained.  38 U.S.C.A. § 5103A(b), (c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded an examination.  There is, 
however, no competent evidence relating a current back 
disability to service.  As will be further discussed below, 
the veteran has reported an in-service back injury, and there 
is current medical evidence of a back disability.  He has not 
reported a continuity of symptomatology, such as would 
trigger the duty to provide him with an examination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).  There is also no 
medical evidence suggesting a link between a current back 
disability and service.  The veteran contends that there is 
such a relationship, but as a layperson, he lacks the 
requisite medical knowledge to provide a competent opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93, (1993).

Because all required notice and assistance has been provided, 
further assistance would not be reasonably likely to 
substantiate the claim, and further assistance or notice is 
not required.  38 U.S.C.A. § 5103A(a)(2).

Factual Background

The veteran's Separation Qualification Record indicates that 
he had four months of field artillery basic training, served 
eight months as a postal clerk, and served 9 months as a 
message center clerk in the South Pacific.  The veteran was 
awarded the Asiatic-Pacific Service Medal with one Bronze 
Service Star, the Philippine Liberation Service Medal with 
one Bronze Service Star, the Good 
Conduct Medal, and the World War II Victory Medal.  

Service medical records are negative for any complaints or 
treatment for a back injury.

The September 1946 separation examination is negative for any 
complaints or treatment for a back injury.  

A December 1948 VA treatment record indicates that the 
veteran was admitted to the hospital in November 1948 with a 
history of straining his back approximately two weeks prior 
to admission.  On examination, there was tenderness low in 
the lumbar region.  X-ray showed sacralization of the 5th 
lumbar vertebra.  

A VA hospital record from May 1975 indicates that the veteran 
was admitted to the hospital complaining of pain in his low 
back and legs.  There was a history of lumbar laminectomy in 
1968 at a private hospital.  Some of his acute pain subsided, 
but he still had pain in his back, but that pain was worse on 
twisting and bending as well as coughing and sneezing.  On 
examination, there was slight restriction of the cervical 
spine extension, and extension lateral bending was slightly 
limited.

A VA hospital record from April 1988 indicates that the 
veteran had complained of low back pain since 1968, as a 
result of a back injury and previous lumbar spine surgery.  
Examination showed a diagnosis of segmental lumbar stenosis 
at the L4-5 level.  The veteran underwent a L4-5 laminotomy, 
foraminotomy, and diskectomy bilaterally.  

A VA hospital record from April 1989 indicates that the 
veteran was admitted to the hospital with complaints of being 
sick, and having pain in the lower back area radiating to the 
legs.  It was noted that he had low back surgery in 1967 and 
1988 for disk disease.  

VA treatment records dated April 1998 to September 2003 show 
treatment for low back pain.  Treatment records beginning in 
February 1999 show treatment for depression.  The September 
2003 record indicates that the veteran was diagnosed with 
prolonged post-traumatic stress disorder.  It was noted that 
according to the Vet Center, the veteran met the criteria for 
PTSD.  The veteran reported having a low mood and anxiety, 
and preferred to be alone.  

VA group and individual counseling notes dated October 2002 
to June 2004 indicate that the veteran was experiencing PTSD 
symptoms.  

The veteran has stated that his stressors included being 
stationed in Wall City in the Philippines, where it was 
"never safe to go to sleep."  He stated that he was a mail 
clerk and had to carry a gun everywhere.  He noted that at 
night gunfire blazed the night, and there was "death in the 
air."  He also indicated that when he was in the hospital 
for malaria, he saw injured servicemen.  At headquarters he 
saw the lists of the servicemen who were hospitalized or not 
accounted for.  He stated that he was the only black man at 
the base.  He endured name calling by other GI's.  He stated 
that such things were the primary cause for his stress at 
that age.  The veteran also stated that people were killed 
daily, he would hear sounds but no one would be there, he 
couldn't sleep well, and he could smell the dead.  He stated 
that he could see the POWs returning, and they were all skin 
and bone.  He indicated that now he would check the doors all 
the time to make sure no one could get in, he couldn't stand 
crowds, and he couldn't remember his dreams.  

In an August 2004 statement, the veteran indicated that he 
injured his back during basic training and was seen by a 
doctor.  He stated that he had been awarded the Bronze 
Service Star.  He noted that even though he was working in 
headquarters, he was constantly confronted with combat 
situations and dead bodies.  

A statement from a social worker at the Vet Center, dated 
October 2004, indicates that the veteran attended weekly 
group counseling and monthly individual counseling.  It was 
noted that the veteran was alert and oriented, and had 
experienced failing health in the past few months.  It was 
indicated that the veteran had a diagnosis of PTSD, chronic 
and severe.  He exhibited symptoms that included severe sleep 
disorder, nightmares, intrusive thoughts, inability to 
concentrate, and distress caused by reminders of traumatic 
events.  It was stated that the veteran had gone untreated 
for this disorder for several decades, and that he was very 
dedicated to his treatment.  It was noted that it was hard 
for the veteran to remember details of events that happened 
so long ago, and it was hard to produce verifiable stressors.  
It was stated that a great many of the veteran's stressful 
events occurred form fighting the "War within the War," 
times were different, military services were segregated, 
black soldiers were discriminated against despite their 
obvious abilities, and they were bombarded with racism and 
racial slurs.

Analysis

Service connection will be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease or disability that 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The Court has held that while a layperson is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

I.  Entitlement to service connection for a low back 
disability.

The service medical records are negative for any complaints 
or treatment for a back injury or disability.  The veteran is 
competent to report, however, that he experienced a back 
injury in service.  He has reported that he injured his back 
during basic training and saw a doctor at that time.

The first post-service evidence of a low back problem is a 
December 1948 VA treatment record that indicates that the 
veteran was admitted with a history of straining his back 
approximately two weeks prior to his admission.  This was 
approximately 2 years after his separation from service.  
Furthermore, a VA hospital record from April 1988 indicates 
that the veteran had complained of low back pain since 1968 
as a result of a back injury and previous lumbar surgery.  
There is no medical evidence in the record that shows that 
the veteran was injured while in service, or that his back 
disability was caused by his service.  Accordingly, the Board 
finds that service connection for a low back disability is 
not warranted.

While the evidence does document a back disability after 
service, there is no evidence relating it to the claimed back 
injury in basic training, or to any other disease or injury 
in service.  The veteran's contention that the current back 
disability is related to service, does not constitute 
competent evidence, because as a layperson he is not 
qualified to express an opinion as to medical causation.  
Grottveit, Espiritu.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004) (essentially in 
accordance with DSM IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

The current evidence shows that the veteran has received 
treatment at a Vet Center since October 2002.  In a letter 
dated in October 2004, a counselor at the Vet Center reported 
that the veteran had a diagnosis of PTSD.  This statement and 
a June 2003 treatment record from the Vet Center appear to 
attribute the diagnosis to racial discrimination experienced 
by the veteran during service.

Other records report that the veteran has claimed PTSD based 
on viewing dead and wounded soldiers while serving in non-
combat capacities during World War II, discuss stressors 
experienced before and since service, and diagnose depression 
rather than PTSD.  There appears to be some supporting 
evidence of the veteran's claims of racial discrimination 
inasmuch as he is African American, and served when the armed 
forces were segregated.  See Brown v. Board of Education, 347 
U.S. 483 (1954) (holding that segregation is per se a form of 
discrimination and stigmatization).

An examination is needed to clarify whether the veteran meets 
the criteria for the diagnosis of PTSD, and if so, to clarify 
the stressors that support the diagnosis.  

In the October 2004 statement, the Vet Center counselor 
reported that the veteran continued to receive weekly 
counseling at the center.  The claims folder contains only 
records dated through July 2004.  VA has an obligation to 
seek records of the subsequent treatment.  38 U.S.C.A. 
§ 5103(c); Bell v. Derwinski, 2 Vet App 611 (1992).

Accordingly, this case is remanded for the following:

1.  Take the necessary steps to obtain 
records of the veteran's treatment at the 
Vet Center, in Roanoke, Virginia for the 
period since July 26, 2004.

2.  Afford the veteran a VA psychiatric 
examination to determine whether he meets 
the criteria for the diagnosis of PTSD, 
and if so to determine the stressors 
supporting the diagnosis.  The examiner 
should review the claims folder in 
conjunction with the examination, and 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

If the examiner finds that the veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.  If 
it is found that he does not meet the 
criteria for the diagnosis of PTSD, the 
examiner should specify the criteria that 
are not met.

3.  If the examiner diagnosis PTSD on the 
basis of a stressor for which there is no 
credible supporting evidence, the RO or 
AMC should determine whether there is 
sufficient information to request such 
supporting evidence from service 
department sources.  If additional 
information is needed, it should be 
requested from the veteran.  

If the veteran provides the needed 
information, or if additional information 
is not needed, the RO or AMC should 
request supporting evidence from the 
appropriate service department sources.

4.  After ensuring that the requested 
development has been completed, 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


